Citation Nr: 1102861	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-09 151 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to restoration of service connection for coronary 
artery disease (CAD) with hypertension (HTN) and residuals of a 
myocardial infarction (MI) and residuals of coronary artery 
bypass grafting (CABG), peripheral vascular disease (PVD) with 
peripheral neuropathy of each lower extremity and erectile 
dysfunction, all as due to service-connected diabetes mellitus, 
and in granting special monthly compensation (SMC) for loss of 
use of a creative organ.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

In a June 2006 decision, the Board found that there was clear and 
unmistakable error (CUE) in granting service connection for CAD 
(with hypertension and residuals of a myocardial infarction and 
residuals of coronary artery bypass grafting), peripheral 
vascular disease with peripheral neuropathy of each lower 
extremity and erectile dysfunction (including the award of 
special monthly compensation for loss of use of a creative 
organ).

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court). In a January 2009 
memorandum decision, the Court reversed the Board's decision and 
remanded the matter to the Board with instructions to restore 
service connection for those conditions. The Court noted that, 
after this decision, VA remained free to attempt to sever service 
connection again for these conditions; however, such severance 
must comply with all applicable law and be based upon all 
evidence, as required by 38 C.F.R. § 3.105(d).


FINDING OF FACT

In a January 2009 Memorandum Decision, the U.S. Court of Appeals 
for Veterans Claims remanded this case to the Board with 
instructions to restore service connection for CAD (with 
hypertension and residuals of a myocardial infarction and 
residuals of coronary artery bypass grafting), peripheral 
vascular disease with peripheral neuropathy of each lower 
extremity and erectile dysfunction (including the award of 
special monthly compensation for loss of use of a creative 
organ).


CONCLUSION OF LAW

Service connection for CAD (with hypertension and residuals of a 
myocardial infarction and residuals of coronary artery bypass 
grafting), peripheral vascular disease with peripheral neuropathy 
of each lower extremity and erectile dysfunction (including the 
award of special monthly compensation for loss of use of a 
creative organ) is restored. 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2010). VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010). In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.

Analysis

In the Court's January 2009 memorandum decision, the Court 
reversed the Board's June 2006 decision upholding the severance 
of service connection for CAD (with hypertension and residuals of 
a myocardial infarction and residuals of coronary artery bypass 
grafting), peripheral vascular disease with peripheral neuropathy 
of each lower extremity and erectile dysfunction (including the 
award of special monthly compensation for loss of use of a 
creative organ). The Court remanded this matter back to the Board 
to restore service connection for those conditions.

Accordingly, service connection is restored for CAD (with 
hypertension and residuals of a myocardial infarction and 
residuals of coronary artery bypass grafting), peripheral 
vascular disease with peripheral neuropathy of each lower 
extremity and erectile dysfunction (including the award of 
special monthly compensation for loss of use of a creative 
organ).




ORDER

Restoration of service connection for CAD (with hypertension and 
residuals of a myocardial infarction and residuals of coronary 
artery bypass grafting), peripheral vascular disease with 
peripheral neuropathy of each lower extremity and erectile 
dysfunction (including the award of special monthly compensation 
for loss of use of a creative organ), is granted, subject to the 
law and regulations governing the payment of monetary benefits.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


